November 24, 2009 Securities and Exchange Commission Office of Filings and Information Services treet, NE Washington, D.C. 20549 RE: Dreyfus Opportunity Funds -Dreyfus Natural Resources 1933 Act File No. 333-34474 1940 Act File No. 811-09891 CIK No. 1111178 Dear Sir or Madam: On behalf of the above-referenced fund (the Fund), transmitted for filing is Post-Effective Amendment No. 42 to the Funds Registration Statement on Form N-1A (Amendment No. 42). This filing is being made pursuant to Rule 485(a) under the Securities Act of 1933 in order to incorporate a summary section to the Funds prospectus. Please call me with any comments or questions you may have at (212) 922-6832. Very truly yours, /s/Christina Zacharczuk Christina Zacharczuk Senior Paralegal CZ/ Enclosures
